Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered December 2, 2005. The order granted defendants’ motion for summary judgment dismissing the amended complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying the motion in part and reinstating the amended complaint insofar as it alleges that defendants subjected plaintiff to a hostile work environment for the period prior to and including July 27, 1999 and as modified the order is affirmed without costs.